Case 3:17-cv-00270-SPM Document 240 Filed 08/25/21 Page 1 of 4 Page ID #2555


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 WILLIAM BUCK,
 #R21689,

                       Plaintiff,                   Case No. 17-cv-00270-SPM

 v.

 DENNIS YOUNG, et al.,

                       Defendants.

                                    PROTECTIVE ORDER
MCGLYNN, District Judge:

        As the Court has determined that a protective order is necessary and appropriate pursuant

to the terms of Rule 26(c) of the Federal Rules of Civil Procure (Doc. 239), IT IS HEREBY

ORDERED:

       1.      All records and written material provided within the Administrative Directives and

Institutional Directives provided by the Illinois Department of Corrections concerning use of force

and the related attachments shall be designated “CONFIDENTIAL MATERIAL- ATTORNEY

EYES ONLY.” Documents shall state “CONFIDENTIAL MATERIAL – ATTORNEY EYES

ONLY.”

       2.      All records, photographs, and/or video footage provided and/or created to be

produced to Plaintiff’s counsel in this cause of action depicting cells, cell doors, and/or cell house

galleries, shall be designated “Confidential Material.” Documents shall state “CONFIDENTIAL

MATERIAL.”

       3.      Confidential Materials may be provisionally redacted to prevent disclosure of

information based on security concerns. Redacted information may be subject to disclosure to the

extent the information is relevant to this matter or is needed to determine the identity of witnesses.
                                            Page 1 of 4
Case 3:17-cv-00270-SPM Document 240 Filed 08/25/21 Page 2 of 4 Page ID #2556


Plaintiff’s counsel does not waive the right to file objections with the Court to compel the removal

of redactions. Any Confidential Material provided in an un-redacted form shall still be subject to

the protections outlined in this order and will retain the status of Confidential Material.

       4.      Confidential Materials and/or material designated “Confidential Material- Attorney

Eyes Only” shall be disclosed or made available only to the following persons: (a) the parties and

counsel of record or other licensed attorneys participating in the litigation; (b) personnel who are

specifically assisting in this litigation; and (c) outside consultants or experts specifically retained

by counsel to perform investigative work, advise counsel or otherwise assist in this litigation,

provided that such individuals are not current or former inmates of the Department. The

photographs and/or video footage designated “Confidential Material” may be disclosed to

Plaintiff; however, Plaintiff may not possess or obtain a copy of the Confidential Materials,

redacted or otherwise. Materials designated “Confidential Material – Attorney Eyes Only” may

not be disclosed to Plaintiff and Plaintiff may not possess or obtain a copy of such.

       5.      If information designated as “Confidential” or “Attorney Eyes Only” is used in a

deposition, the court reporter shall be instructed that, pursuant to this Protective Order, those

portions of the deposition transcript relating to such information, and documents containing such

information that are made exhibits thereto, shall not be disclosed to any persons other than those

persons afforded access to “Confidential” or “Attorney Eyes Only” information in accordance with

paragraph 4 hereof, unless otherwise agreed to by the producing party. Portions of transcripts may

be designated at the time the testimony is adduced or within ten (10) business days of the counsel’s

receipt of the transcript. In addition to the court reporter, only those persons afforded access under

paragraph 5 hereof may be present at any examination during the time any “Confidential” or

“Attorney Eyes Only” information or document is being disclosed or discussed.

       6.      Persons designated in paragraph 4 shall not use, disclose or disseminate any

                                            Page 2 of 4
Case 3:17-cv-00270-SPM Document 240 Filed 08/25/21 Page 3 of 4 Page ID #2557


Confidential Material other than for purposes directly related to this litigation and shall not disclose

or disseminate Confidential Material to any other person, except with prior written permission of

the Illinois Department of Corrections or by order of the Court. Persons to whom Confidential

Material is revealed shall be subject to the jurisdiction of the Court for purposes of enforcement or

a violation of this Order. Such persons shall be subject to such relief as is deemed appropriate by

the Court, including sanctions.

        7.      A person designated in 4(b) or (c) shall not have access to any Confidential Material

until he or she has read a copy of this Order and has indicated in writing that he or she has read a

copy of this Order, agrees to be bound by it and to be thereby subject to the Court’s jurisdiction.

Copies of all such agreements shall be made available to the Department’s counsel upon request.

        8.      In the event any Confidential Material is used in any proceeding herein prior to the

trial of this matter, it shall not lose its status through such use and the parties shall take all steps

reasonably required to protect such confidentiality.

        9.      If timely corrected, an inadvertent failure to designate qualified information or

items does not, standing alone, waive the designating party’s right to secure protection under this

Protective Order for such material. Such material may be so designated by the party asserting the

confidentiality designation by written notice to the undersigned counsel for the receiving party

identifying the document or information as “Confidential” within a reasonable time following the

discovery that the document or information has been produced without such designation.

        10.     All Confidential Material shall be kept safely and securely within full custody of

counsel or others entitled to access thereto pursuant to this Order. Additional copies of any

Confidential Material may be prepared under supervision of counsel and shall be treated as

Confidential Material and maintained securely.

        11.     Maintenance of the confidential status of any such Confidential Material shall be

                                            Page 3 of 4
Case 3:17-cv-00270-SPM Document 240 Filed 08/25/21 Page 4 of 4 Page ID #2558


subject to further order of this Court and nothing herein shall preclude any party from applying to

the Court for modification of this Order. The parties reserve the right to make application to the

Court upon not less than five days’ notice to seek permission to modify the provisions of this

Order. Counsel shall first seek to resolve by agreement, and without involvement of the Court, any

disputes regarding confidential designations.

       12.     After the termination of this litigation, including all appeals, all Confidential

Material shall be returned to the Illinois Department of Corrections or destroyed. The obligation

to treat documents and information designated as “Confidential” in the manner prescribed by this

Protective Order shall survive any settlement or adjudication of this action.

       IT IS SO ORDERED.

       DATED: August 25, 2021
                                                      s/Stephen P. McGlynn
                                                     STEPHEN P. MCGLYNN
                                                     United States District Judge




                                           Page 4 of 4
